
	
		I
		112th CONGRESS
		2d Session
		H. R. 6209
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2012
			Mr. Marchant (for
			 himself and Mr. Cuellar) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  qualified scholarship funding corporations to access tax-exempt financing for
		  alternative private student loans.
	
	
		1.Short titleThis Act may be cited as the
			 Student Loan Opportunity Act of
			 2012.
		2.Qualified scholarship
			 funding corporation tax-exempt financing for alternative private student
			 loans
			(a)In
			 generalParagraph (2) of section 150(d) of the Internal Revenue
			 Code of 1986 is amended by striking established and and
			 incurred under the Higher Education Act of 1965 in subparagraph
			 (A) thereof.
			(b)Effective
			 dateThe amendment made by this section shall apply to bonds
			 issued after the date of enactment of this Act.
			
